October 3, 2007 U. S. Securities and Exchange CommissionBy Facsimile and Expedited Mail Division of Corporation Finance 100 F Street, N.E. Mail Stop 3720 Washington D.C. 20549 Attn:Kathleen H. Krebs Special Counsel Fax No.:202-772-9205 Re:The DIRECTV Group, Inc. Definitive Schedule 14A filed April 27, 2007 Commission File Number: 1-31945 Dear Ms. Krebs: You previously granted an extension until October 5, 2007, to file our response to your comments on our proxy statement.However, because of scheduling conflicts, our Compensation Committee has been unable to provide their input on our proposed responses.Consequently, we are requesting an additional two-week extension until October 19, 2007.We would like to provide our Compensation Committee with a full opportunity to comment and to properly address their comments and thus are making this request. Please let us know whether the requested extension will be granted by contacting me at: (310) 964-0723 (phone), 310-964-0839 (fax), or larry.hunter@directv.com (e-mail). Sincerely, Larry D. Hunter
